Exhibit 10.2

FIFTH AMENDMENT TO LEASE

This FIFTH AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the
12th day of February 2014 (the “Effective Date”), by and between KNICKERBOCKER
PROPERTIES, INC. XXXIII, a Delaware corporation (“Landlord”), and MEDIVATION,
INC., a Delaware corporation (“Tenant”).

RECITALS:

A. Landlord and Tenant entered into that certain Office Lease dated as of
December 28, 2011 (the “Original Lease”), pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord those certain premises (the “Original
Premises”) consisting of the entire rentable area (which the parties hereto
stipulate contains 57,172 rentable square feet) on the thirty-fifth (35th) and
thirty-sixth (36th) floors of that certain building located as 525 Market
Street, San Francisco, California (the “Building”).

B. Landlord and Tenant entered into that certain:

(i) First Amendment to Lease dated as of December 28, 2011 (“First Amendment”),
pursuant to which certain technical modifications were made to the Original
Lease;

(ii) Second Amendment to Lease dated as of July 6, 2012 (“Second Amendment”),
pursuant to which certain dates and terms set forth in the Original Lease were
confirmed and ratified;

(iii) Third Amendment to Lease dated as of September 27, 2012 (“Third
Amendment”), pursuant to which the Original Premises was expanded by the entire
rentable area of the thirty-eighth (38th) floor of the Building (the “38th Floor
Expansion Premises”); and

(iv) Fourth Amendment to Lease dated as of June 26, 2013 (“Fourth Amendment”),
pursuant to which the Original Premises was further expanded by a portion of the
rentable area of the thirty-seventh (37th) floor of the Building (the “37th
Floor Expansion Premises”).

C. The Original Premises, as expanded by the 38th Floor Expansion Premises and
the 37th Floor Expansion Premises, is referred to herein as the “Current
Premises.” The Original Lease, as modified by the First Amendment, the Second
Amendment, the Third Amendment, and the Fourth Amendment is referred to herein
in the “Lease.”

D. Landlord and Tenant hereby stipulate that the Current Premises contains
98,422 rentable square feet.

E. The parties desire to further amend the Lease to (i) expand the Current
Premises to include those certain premises depicted on Exhibit “A” attached
hereto (which the parties hereto stipulate contains 28,704 rentable square feet)
on the thirty-third (33rd) floor of the Building (the “33rd Floor Expansion
Premises”), and (ii) otherwise modify the Lease, all upon the terms and
conditions hereinafter set forth.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Capitalized Terms. All capitalized terms used herein shall have the same
meanings given such terms in the Lease unless expressly superseded by the terms
of this Amendment.

2. Tenant’s Lease of 33rd Floor Expansion Premises.

(a) From and after the Expansion Space Commencement Date (as defined in
Section 3 below), the Current Premises shall be expanded to include the 33rd
Floor Expansion Premises for the Expansion Space Term (as defined in Section 3
below), and shall be leased by Tenant on the same terms and conditions set forth
in the Lease, subject to the modifications set forth in this Amendment. From and
after the Expansion Space Commencement Date, the term “Premises” as used in the
Lease shall mean the Current Premises and the 33rd Floor Expansion Premises.

(b) From and after the Expansion Space Commencement Date, and for all purposes
of the Lease (as amended by this Amendment), the definition of the term
“Rentable Area of the Premises” set forth in Article 1(g) of the Original Lease
is hereby deleted and the following text is substituted in lieu thereof:
“127,126 rentable square feet.”

(c) The option to extend the Term set forth in Exhibit “H” of the Original Lease
(the “Option”) shall, by virtue of this Amendment, apply to

(i) the Original Premises, the 37th Floor Expansion Premises, and the 33rd Floor
Expansion Premises (i.e., the 33rd floor, the 35th floor, the 36th floor, and
the portion of the 37th floor leased pursuant to the Fourth Amendment) (“Option
A”); or

(ii) the Current Premises and the 33rd Floor Expansion Premises (i.e., the 33rd
floor, the 35th floor, 36th floor, the portion of the 37th floor leased pursuant
to the Fourth Amendment, and the 38th floor) (“Option B”); or

(iii) the Original Premises and the 33rd Floor Expansion Premises (i.e., the
33rd, 35th and the 36th floor) (“Option C”); or

(iv) the 35th, 36th floors and the portion of the 37th floor leased pursuant to
the Fourth Amendment and the 38th floor) (“Option D”); or

(v) the 36th floor, the portion of the 37th floor leased pursuant to the Fourth
Amendment and the 38th floor) (“Option E”).

 

2



--------------------------------------------------------------------------------

If Tenant exercises the Option in accordance with the terms of such Exhibit “H,”
Tenant’s Interest Notice delivered in accordance with such Exhibit “H” shall
expressly and irrevocably elect to apply the Option to Option A, Option B,
Option C, Option D or Option E (the “Option Space Election”). If Tenant fails to
expressly include the Option Space Election in the Interest Notice, Tenant shall
be irrevocably deemed to apply the Option to the entire Premises (i.e., the 33rd
Floor leased hereby, the 35th floor, the 36th floor, the portion of the 37th
floor leased pursuant to the Fourth Amendment, and the 38th floor) and not to
any lesser part thereof. All other terms and provisions of such Exhibit “H”
shall continue in full force and effect.

3. Expansion Space Commencement Date, Expansion Space Expiration Date and
Expansion Space Term. The term of Tenant’s lease of the 33rd Floor Expansion
Premises shall (i) commence on the date which is One Hundred-Twenty
(120) calendar days following the Expansion Space Delivery Date, which period
shall be extended on a day-for-day basis for Landlord Delays (as such term is
defined in the Workletter Agreement attached hereto as Exhibit “B” and made a
part hereof) (the “Expansion Space Commencement Date”), and (ii) expire on the
Expiration Date set forth in Lease Article 1(j) and as confirmed pursuant to the
Second Amendment (the “Expansion Space Expiration Date”). The One Hundred-Twenty
(120) day period, as extended for Landlord Delays, is referred to herein as the
“Design and Construction Period.” The period of time commencing on the Expansion
Space Commencement Date and expiring on the Expansion Space Expiration Date
shall be referred to herein as the “Expansion Space Term.” Landlord shall
deliver the 33rd Floor Expansion Premises to Tenant in the condition required by
this Amendment upon the later to occur of the following: (i) the full execution
and delivery of this Amendment by Landlord and (ii) Tenant’s delivering the
Letter of Credit (as defined in Section 7(a) below) and the first full Monthly
Base Rent and the Monthly Base Rent for any Partial Month applicable to the 33rd
Floor Expansion Premises for the Expansion Space Term (the date on which the
later to occur of such items (i) and (ii) is referred to herein as the
“Expansion Space Delivery Date”). Landlord anticipates being able to deliver the
33rd Floor Expansion Premises to Tenant, subject to the terms hereof, on or
about February 1, 2014. In the event the Expansion Space Commencement Date is
not the first day of a calendar month (such month in which the Expansion Space
Commencement Date occurs being referred to herein as the “Partial Month”) the
Monthly Base Rent for the 33rd Floor Expansion Premises for such Partial Month
shall be prorated as provided in the Lease. Once the Expansion Space
Commencement Date has been determined, Landlord and Tenant shall execute a
written confirmation stating the actual Expansion Space Commencement Date, but
failure of the parties to execute such a writing shall have no impact on the
Expansion Space Commencement Date.

 

3



--------------------------------------------------------------------------------

4. Base Rent.

(a) The Base Rent payable by Tenant for the 33rd Floor Expansion Premises shall
be calculated separate and apart from the Base Rent payable by Tenant for the
Current Premises. During the Expansion Space Term subject to Section 4(b) and
4(c), the Base Rent payable by Tenant for the 33rd Floor Expansion Premises
shall be as set forth in the following schedule:

 

Months of Expansion Space Term

  Annual Base Rent     Monthly Base Rent     Annual Rental Rate per
Rentable Square Foot of the
33rd Floor Expansion
Premises  

Month 1 through the end of Month 12

  $ 1,837,056.00      $ 153,088.00      $ 64.00   

Month 13 through the end of Month 24

  $ 1,892,167.68      $ 157,680.64      $ 65.92   

Month 25 through the end of Month 36

  $ 1,948,932.72      $ 162,411.06      $ 67.90   

Month 37 through the end of Month 48

  $ 2,007,400.68      $ 167,283.39      $ 69.93   

Month 49 through the end of Month 60

  $ 2,067,622.68      $ 172,301.89      $ 72.03   

Month 61 through the Expiration Date

  $ 2,129,651.40      $ 177,470.95      $ 74.19   

(b) Provided that there is not a continuing Event of Default beyond any
applicable notice and cure periods under the Lease, Landlord hereby agrees
(i) to conditionally abate Tenant’s obligation to pay Monthly Base Rent (the
“Abated Rent”) for the entire 33rd Floor Expansion Premises only (and not with
respect to any portion of the Current Premises) for the first full calendar
month of the Expansion Space Term and (ii) to conditionally abate Tenant’s
obligation to pay Monthly Base Rent (the “Special Abatement”) in the amount of
$49,051.32 during the second full calendar month of the Expansion Space Term in
recognition of the inability of Tenant to utilize approximately 144 square feet
in the 33rd Floor Expansion Premises (identified on Exhibit “A” as the “Special
Abatement Area”). During the period in which any Abated Rent or Special
Abatement shall apply, Tenant shall remain responsible for the payment of all of
its other monetary obligations under the Lease and this Amendment. In the event
an Event of Default shall occur beyond any applicable notice and cure periods
hereunder, the Abated Rent and the Special Abatement shall be immediately due
and payable by Tenant and shall constitute “rent” payable under the Lease.

 

4



--------------------------------------------------------------------------------

5. Operating Expenses and Tax Expenses.

(a) Tenant’s Percentage Share (Direct Expenses) is 9.6783% for the Current
Premises and shall, as of the Expansion Space Commencement Date, be increased by
2.8102% with respect to the 33rd Floor Expansion Premises to an aggregate of
12.4885%. Tenant’s Percentage Share (Taxes) is 9.5375% for the Current Premises
and shall, as of the Expansion Space Commencement Date, be increased by 2.7751%
with respect to the 33rd Floor Expansion Premises to an aggregate of 12.3126%.
With respect only to the 33rd Floor Expansion Premises, the Rentable Office Area
of the Building set forth in Section 1(f) of the Original Lease shall be deemed
to be (i) 1,021,419 rentable square feet for purposes of determining Tenant’s
Percentage Share (Direct Expenses) and (ii) 1,034,329 rentable square feet for
purposes of determining Tenant’s Percentage Share (Taxes).

(b) The Base Year used to calculate increases in Tenant’s Percentage Share
(Direct Expenses) and Tenant’s Percentage Share (Taxes) with respect to the 33rd
Floor Expansion Premises only shall be the 2014 calendar year. The Base Year
used to calculate Tenant’s Percentage Share (Direct Expenses) and Tenant’s
Percentage Share (Taxes) with respect to (i) the 38th Floor Expansion Premises
and the 37th Floor Expansion Premises shall remain the 2013 calendar year and
(ii) the Original Premises shall remain the 2012 calendar year. Tenant shall pay
Tenant’s Percentage Share (Direct Expanses) and Tenant’s Percentage Share
(Taxes) with respect to the Current Premises and the Expansion Space in
accordance with Lease Articles 5 and 6, respectively.

6. Condition of 33rd Floor Expansion Premises. Tenant agrees to accept the 33rd
Floor Expansion Premises in its then current “AS IS” condition as of the
Expansion Space Delivery Date without any obligation on Landlord’s part to
construct or pay for any tenant improvements or refurbishment work on the 33rd
floor of the Building or in the 33rd Floor Expansion Premises (except as
expressly provided in Exhibit “B” attached hereto). Tenant shall commence
promptly on and after the Expansion Space Delivery Date (pursuant to Section 3)
to construct the Tenant Improvements (as defined in Exhibit “B” attached hereto
and made a part hereof) to the 33rd Floor Expansion Premises in accordance with
the terms of the Workletter attached hereto and made a part of hereof as Exhibit
“B.”

7. Security Deposit; First Month’s Rent.

(a) Concurrently with the execution of this Amendment, Tenant shall, as security
for the payment and performance of Tenant’s obligations under this Amendment and
the Lease, deliver to Landlord an irrevocable standby letter of credit (the
“Letter of Credit”), the form of which is attached hereto as Exhibit “C,” issued
by Bank of America, N.A. (or such other financial institution acceptable to
Landlord) with an initial stated amount of $2,072,791.77 (the “Stated Amount”).
Nothing in this Section 7(a) shall modify Tenant’s obligations with respect to
letter of credit number                      or                     , as
amended.

Provided that, as of the applicable “Reduction Date” set forth below, Tenant
(i) has not previously committed an Event of Default which is not then
continuing and (ii) is not then in a voluntary or involuntary bankruptcy
proceeding and has not made an assignment for the benefit of creditors, and
provided further that, on or prior to the applicable Reduction Date,

 

5



--------------------------------------------------------------------------------

Tenant tenders to Landlord a replacement Letter of Credit or an amendment to the
existing Letter of Credit, conforming in all respects to the requirements of
this Section, setting forth the applicable Stated Amount as of such Reduction
Date, the Stated Amount shall be reduced in accordance with the following
schedule:

 

Reduction Date

   Stated Amount  

First day of the 25th month following the Expansion Space Commencement Date

   $ 1,555,886.09   

First day of the 49th month following the Expansion Space Commencement Date

   $ 1,038,980.41   

No further reductions to the Stated Amount are otherwise scheduled after the
49th month of the Expansion Term. In the event the Stated Amount is reduced
pursuant to the foregoing, and provided that Tenant timely tenders the
replacement or amended Letter of Credit to Landlord in the form required herein,
Landlord shall exchange the Letter of Credit then held by Landlord for the
replacement or amended Letter of Credit tendered by Tenant. Landlord shall
reasonably cooperate with Tenant in memorializing the above-scheduled reductions
in the Stated Amount.

Landlord may, in its sole discretion, require that the Letter of Credit be
confirmed by a financial institution satisfactory to Landlord. If, at any time,
an Event of Default occurs, Landlord shall have the right to draw down on the
Letter of Credit, or so much thereof as necessary, in payment of Rent, in
reimbursement of any expense incurred by Landlord in accordance with this
Amendment and the Lease, and in payment of any damages incurred by Landlord by
reason of such Event of Default for which Tenant is responsible in accordance
with the terms of this Amendment and the Lease. In such event, Tenant shall
within two (2) business day following written request therefor from Landlord
remit to Landlord a sufficient amount in cash to restore the Letter of Credit to
the original amount or, at Landlord’s election, cause the Stated Amount to be
fully reinstated to its amount immediately prior to such Event of Default. If
the entire Letter of Credit has not been utilized, the remaining amount of the
Letter of Credit will be delivered to Tenant or to whoever is then the holder of
Tenant’s interest in the Lease, without interest, within sixty (60) days after
full performance of this Amendment by Tenant. Tenant shall not be entitled to
any interest on the Letter of Credit. Tenant hereby waives the provisions of
California Civil Code Section 1950.7, and all other provisions of law, now or
hereafter in force, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy any Events of Default
with respect to the payment of Rent, to repair damage caused by Tenant or to
clean the Premises, it being agreed that Landlord may, in addition, claim those
sums reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
officer, employee, agent or invitee of Tenant which led to the Event of Default.
Upon the occurrence of an Event of Default, in addition to Landlord’s right to
draw on the Letter of Credit in whole or in part, Tenant shall, at Landlord’s
option, replace the Letter of Credit with a cash deposit equal to then
outstanding Stated Amount (and the Letter of Credit shall be returned to Tenant
upon such payment and the expiration of any applicable preference period). Any
cash remaining in Landlord’s possession after a partial or full draw on the
Letter of Credit shall be retained as an additional security deposit and the
terms of this Article shall apply with respect thereto, mutatis mutandis.

 

6



--------------------------------------------------------------------------------

(b) Concurrently with the execution of this Amendment, Tenant shall pay to
Landlord the installment of Monthly Base Rent for the 33rd Floor Expansion
Premises attributable to the first full calendar month and applicable to the
third (3rd) month of the Term following the abatement required by Section 4(b)
above.

8. Amendment Brokers. Each of Landlord and Tenant hereby represents and warrants
to the other that it has not had any dealings with any real estate broker or
agent in connection with the negotiation of this Amendment other than Cushman &
Wakefield of California, Inc. for Landlord and Colliers International CA, Inc.
for Tenant (collectively, the “Amendment Brokers”). Each party agrees to
indemnify and defend the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation claimed by any broker or agent other than
the Amendment Brokers. Landlord agrees to compensate the Amendment Brokers in
accordance with a separate agreement.

9. No Event of Default. In the event an Event of Default shall occur under the
Lease or this Amendment prior to the Expansion Space Commencement Date, this
Amendment shall automatically terminate and be of no further force and effect.

10. Special Access Provision; No CASP Inspection; No CASP Inspection. Landlord
hereby discloses to Tenant pursuant to California Civil Code Section 1938 that,
as of the date of this Lease, neither the Premises nor the Building has been
inspected by a California-approved Certified Access Specialist.

11. Asbestos Notification. Exhibit “F” attached to the Original Lease is hereby
deleted and replaced in its entirety by the asbestos notification attached
hereto as Exhibit “F.”

12. Signage. The following text is inserted into Article 34 of the Original
Lease:

Tenant shall also be entitled to install its identification signage in the
elevator lobby of the 33rd floor, provided that Landlord approves the sign
specifications and manner of installation and provided further that Tenant
removes such signage and repairs any damage caused thereby at the expiration or
earlier termination of the Term.

13. Right of First Offer. Schedule 1 to Exhibit “G” attached to the Original
Lease is hereby deleted in its entirety and replaced by Schedule 1 to Exhibit
“G” attached hereto.

14. No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

[signatures on following page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives as of the date first above written.

 

“LANDLORD”:

    KNICKERBOCKER PROPERTIES, INC. XXXIII,     a Delaware corporation     By:  

/s/ Karen M. Wilbrecht

      Karen M. Wilbrecht       Its: Vice President

 

“TENANT”:

    MEDIVATION, INC.,     a Delaware corporation     By:   /s/ Pat Machado    
Name:  

 

Pat Machado

    Title:  

CFO

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT “A”

THE 33rd FLOOR EXPANSION PREMISES

 

 

LOGO [g750029001.jpg]

 

 

EXHIBIT A

1



--------------------------------------------------------------------------------

EXHIBIT “B”

WORKLETTER AGREEMENT

This Workletter Agreement (the “Workletter”) is executed simultaneously with, is
dated as of, and is an exhibit to, that certain Fifth Amendment to Lease (the
“Amendment”), between KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware
corporation (“Landlord”), and MEDIVATION, INC., a Delaware corporation
(“Tenant”), pursuant to which Tenant is leasing that certain 33rd Floor
Expansion Premises, more particularly described in the Amendment, at 525 Market
Street, San Francisco, California (the “Building”). Capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the
Amendment. In consideration of the parties entering into the Amendment and of
the mutual promises and covenants hereinafter contained, Landlord and Tenant
hereby agree as follows:

1. Proposed and Final Plans. Tenant shall supply Landlord with two (2) copies
signed by Tenant of its final space plan for the Premises before any
architectural construction documents or engineering drawings have been
commenced. The final space plan (the “Final Space Plan”) shall include a layout
and designation of all offices, rooms and other partitioning, their intended
use, and equipment to be contained therein. Landlord may request clarification
or more specific drawings for special use items not included in the Final Space
Plan. Landlord shall advise Tenant within five (5) business days after
Landlord’s receipt of the Final Space Plan for the Premises if the same is
unsatisfactory or incomplete in any respect. If Tenant is so advised, Tenant
shall promptly cause the Final Space Plan to be revised to correct any
deficiencies or other matters Landlord may reasonably require.

(a) Tenant shall cause to be prepared and delivered to Landlord, for Landlord’s
approval, the following proposed preliminary design drawings (based on the
Landlord-approved Final Space Plan) (“Proposed Plans”) for all improvements
Tenant desires to complete or have completed in the 33rd Floor Expansion
Premises (the “Tenant Improvements”), which shall include the design standards
set forth on Schedule “B-l.” Landlord expressly consents to the installation of
card readers within the stairwells between the leased floors as part of the
Tenant Improvements (provided that Tenant shall, at Landlord’s request, remove
any such readers and repair any damage caused thereby upon the expiration or
earlier termination of the Lease with respect to such floors):

(i) Architectural drawings (consisting of floor construction plan, ceiling
lighting and layout, power, and telephone plan).

(ii) Mechanical drawings (consisting of HVAC, electrical (including any UPS
equipment), telephone, and plumbing). Tenant acknowledges that part of the
Tenant Improvements shall include (but shall not be limited to) the replacement
of the existing Tuttle & Bailey terminal air boxes located in the 33rd Floor
Expansion Premises with Building-standard Titus VAV boxes, and that all such
Titus VAV boxes shall comply with the Building’s Replacement VAV Box Design
Criteria (August 26, 2011).

 

EXHIBIT B

1



--------------------------------------------------------------------------------

(iii) Finish schedule (consisting of wall finishes and floor finishes and
miscellaneous details, including all window treatments which shall be
Building-standard “Mecho” shades throughout the 33rd Floor Expansion Premises).

(b) All architectural drawings shall be prepared at Tenant’s sole cost and
expense (subject to Section 3, below) by a licensed architect designated by
Tenant and approved by Landlord, whom Tenant shall employ. Tenant shall deliver
one set of reproducible architectural drawings to Landlord. All mechanical
drawings (to the extent required by the nature and extent of the Tenant
Improvements) shall be prepared at Tenant’s sole cost and expense (subject to
Section 3, below) by a licensed engineer selected by Tenant and approved by
Landlord (which approval may be withheld or conditioned in Landlord’s sole and
absolute discretion), whom Tenant shall employ. Tenant shall reimburse Landlord
for all reasonable out-of-pocket costs incurred by Landlord in reviewing the
Proposed Plans and Final Plans. All costs and charges by Landlord’s consultants
shall be deducted from the Tenant Improvements Allowance (or charged to Tenant)
without mark-up on an “open book” basis (which shall not exceed Twenty Thousand
Dollars ($20,000.00)). Landlord hereby approves of AWA Engineers as Tenant’s
engineer, should Tenant elect to use AWA Engineers, but Landlord reserves the
right to have the Building’s engineer review all mechanical drawings as provided
in this section.

(c) Within ten (10) business days after Landlord’s receipt of the architectural
drawings, Landlord shall advise Tenant of any changes or additional information
required to obtain Landlord’s approval.

(d) Within ten (10) business days after receipt of mechanical drawings, if any,
Landlord shall advise Tenant of any changes reasonably required to obtain
Landlord’s approval.

(e) If Landlord disapproves of or requests additional information regarding the
Proposed Plans, Tenant shall, within fifteen (15) days thereafter, revise the
Proposed Plans disapproved by Landlord and resubmit such plans to Landlord or
otherwise provide such additional information to Landlord. Landlord shall,
within ten (10) business days after receipt of Tenant’s revised plans, advise
Tenant of any additional changes which may be required to obtain Landlord’s
approval. If Landlord reasonably disapproves the revised plans specifying the
reason therefor, or requests further additional information, Tenant shall,
within ten (10) days of receipt of Landlord’s required changes, revise such
plans and resubmit them to Landlord or deliver to Landlord such further
information as Landlord has requested. Landlord shall, again within ten (10)
business days after receipt of Tenant’s revised plans, advise Tenant of further
changes, if any, reasonably required for Landlord’s approval. This process shall
continue until Landlord has approved Tenant’s revised Proposed Plans. After the
Proposed Plans are finally approved by Landlord, Tenant shall submit to Landlord
construction drawings prepared by Tenant’s architect (or prepared by a
subcontractor with respect to the fire sprinkler drawings and specifications)
(“Final Plans”) which shall contain all (to the extent appropriate) plans to be
bid and built from and shall include all fully engineered mechanical,
electrical, HVAC, plumbing, and fire life/safety drawings, all based upon the
Proposed Plans, and shall be compatible with the design, construction and
equipment of the Building, comply with all Laws, be capable of logical
measurement and construction, contain all such information as may be required
for the construction of the Tenant Improvements. At the same time, Tenant shall
submit to Landlord an initial proforma budget (“Budget”) covering all
anticipated design and installation costs of the

 

EXHIBIT B

2



--------------------------------------------------------------------------------

Tenant Improvements. Tenant shall amend and/or modify the Budget on a monthly
basis to reflect changes in such costs and shall promptly provide to Landlord
any such amendments and/or modifications to the Budget.

Landlord shall approve the Final Plans, or such portion as has from time to time
been submitted, within fifteen (15) business days after receipt of same or
designate by notice given within such time period to Tenant the specific changes
reasonably required to be made to the proposed Final Drawings in order to
correct any Design Problem and shall return the proposed Final Drawings to
Tenant. Tenant shall make the minimum changes necessary in order to correct any
such Design Problem and shall return the proposed Final Drawings to Landlord,
which Landlord shall approve or disapprove within fifteen (15) business days
after Landlord receives the revised proposed Final Drawings. This procedure
shall be repeated until all of the proposed Final Drawings are finally approved
by Landlord and written approval has been delivered to and received by Tenant.
Landlord agrees not to withhold its approval unreasonably. Tenant shall have no
obligation to remove any portion of the Tenant Improvements at the end of the
Term unless Landlord notifies Tenant, in a writing concurrently incorporated
into Landlord’s approval of the proposed Final Plans, that such removal will be
required. As used herein, “Design Problem” shall mean the Final Plans are deemed
by Landlord in its good faith judgment to likely (i) have an adverse effect on
the structural integrity of the Building; (ii) cause possible damage to any of
the Building systems (such as HVAC, fire life safety, plumbing, electrical,
data/communication, mechanical, or security systems); (iii) be in non-compliance
with applicable codes; or (iv) have an adverse effect on the exterior appearance
of the Building.

(f) All Proposed Plans and Final Plans shall comply with all applicable
statutes, ordinances, regulations, laws, and codes and with the requirements of
Landlord’s fire insurance underwriters. Neither review nor approval by Landlord
of the Proposed Plans and resulting Final Plans shall constitute a
representation or warranty by Landlord that such plans either (i) are complete
or suitable for their intended purpose, or (ii) comply with applicable laws,
ordinances, codes, regulations, or any insurance requirements, it being
expressly agreed by Tenant that Landlord assumes no responsibility or liability
whatsoever to Tenant of to any other person or entity for such completeness,
suitability or compliance. Tenant shall not make any changes in the approved
Final Plans without Landlord’s prior written approval, which shall not be
unreasonably withheld or delayed; provided that Landlord may, in the exercise of
its sole and absolute discretion, disapprove any proposed changes adversely
affecting the Building’s structure, any asbestos-containing materials, systems,
equipment or the appearance or value of the Building.

(g) [Intentionally Deleted]

(h) Within thirty (30) days after written request from Tenant, Landlord shall
reimburse Tenant in an amount equal to $4,305.60 for Tenant’s architect to
complete a preliminary space plan for the Premises, provided that Landlord has
been provided with a CAD version of Tenant’s test fit plans, which amount shall
not be deducted from the Tenant Allowance.

(i) [Intentionally Deleted]

 

EXHIBIT B

3



--------------------------------------------------------------------------------

(j) The term “Landlord Delay” as used in this Workletter shall mean: (1) delay
in the giving of authorizations or approvals by Landlord beyond the periods set
forth in this Workletter; (2) delay attributable to the interference of
Landlord, its agents or contractors with the completion of the Tenant
Improvements; and (3) delay by Landlord in administering and paying when due the
Tenant Allowance. In no event shall Tenant’s remedies or entitlements for the
occurrence of a Landlord Delay be abated, deferred, diminished or rendered
inoperative because of a prior, concurrent, or subsequent delay resulting from
any action or inaction of Tenant. No Landlord Delay shall be deemed to have
occurred unless and until Tenant has given written notice to Landlord specifying
the action or inaction which Tenant contends constitutes a Landlord Delay. If
such action or inaction is not cured within one (1) business day after
Landlord’s receipt of such notice, then a Landlord Delay, as set forth in such
notice, shall be deemed to have occurred commencing as of the date Landlord
received such notice and continuing for the number of days the substantial
completion of the Tenant Improvements was in fact delayed as a direct result of
such action or inaction.

 

  2. Performance of the Tenant Improvements.

(a) Filing of Final Plans, Permits. Tenant, at its sole cost and expense, shall
file the Final Plans with the governmental agencies having jurisdiction over the
Tenant Improvements. Tenant shall furnish Landlord with copies of all documents
submitted to all such governmental agencies and with the authorizations to
commence work and the permits for the Tenant Improvements issued by such
governmental agencies. Tenant shall not commence the Tenant Improvements until
the required governmental authorizations for such work are obtained and
delivered to Landlord.

(b) Landlord Approval of Contractors. No later than fifteen (15) days following
Landlord’s approval of the Final Plans, Tenant shall enter into a contract for
construction of the Tenant Improvements (the “General Contractor”). Landlord
hereby approves of Skyline Construction as the General Contractor if selected by
Tenant. The General Contractor and Tenant’s construction contract with the
General Contractor shall be subject to Landlord’s prior approval, which approval
shall not be unreasonably withheld, conditioned or delayed. In the event
Landlord requires any of Tenant’s Contractors to obtain payment or performance
bonds in connection with the installation of the Tenant Improvements, the cost
of such bonds shall be the responsibility of Landlord and shall not be deducted
from the Tenant Allowance. The General Contractor shall be responsible for all
required construction, management and supervision, including bidding by
subcontractors for the various components of the work of the Tenant
Improvements. In addition, Tenant shall only utilize Bilcor Inc./CBF, Inc., for
purposes of fire and life safety, A.G.E. Consulting for purposes of MEP,
Nishkian Menninger for purposes of structural engineering, and IMG Technologies
for purposes of riser management (collectively, the “Essential Subs”). Tenant
shall submit to Landlord not less than ten (10) days prior to commencement of
construction the following information and items:

(i) The names and addresses of the other subcontractors, and sub-subcontractors
(collectively, together with the General Contractor and Essential Subs, the
“Tenant’s Contractors”) Tenant intends to employ in the construction of the
Tenant Improvements. Landlord shall have the right to approve or disapprove
Tenant’s Contractors, and Tenant shall employ, as Tenant’s Contractors, only
those persons or entities approved by

 

EXHIBIT B

4



--------------------------------------------------------------------------------

Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed (and failure to respond within ten (10) business days following delivery
of a request for approval shall be deemed disapproval). All contractors and
subcontractors engaged by or on behalf of Tenant for the 33rd Floor Expansion
Premises shall be licensed contractors, possessing good labor relations, capable
of performing quality workmanship and working in harmony with Landlord’s
contractors and subcontractors and with other contractors and subcontractors on
the job site. All work shall be coordinated with any general construction work
in the Building. Tenant agrees to give the contractor employed by Landlord in
the Building an equal opportunity to submit a bid for the Tenant Improvements,
but Tenant shall not be obligated to hire such contractor.

(ii) The scheduled commencement date of construction, the estimated date of
completion of construction work, fixturing work, and estimated date of occupancy
of the 33rd Floor Expansion Premises by Tenant.

(iii) Itemized statement of estimated construction cost, including permits and
fees, architectural, engineering, and contracting fees.

(iv) Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant’s Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.

(c) Access to 33rd Floor Expansion Premises. Tenant, its employees, designers,
contractors and workmen shall have access to and primary use of the 33rd Floor
Expansion Premises to construct the Tenant Improvements, provided that Tenant
and its employees, agents, contractors, and suppliers only access the 33rd Floor
Expansion Premises via the Building freight elevator work in harmony and do not
interfere with the performance of other work in the Building by Landlord,
Landlord’s contractors, other tenants or occupants of the Building (whether or
not the terms of their respective leases have commenced) or their contractors.
If at any time such entry shall cause, or in Landlord’s reasonable judgment
threaten to cause, such disharmony or interference, Landlord may terminate such
permission upon twenty-four (24) hours’ written notice to Tenant, and thereupon,
Tenant or its employees, agents, contractors, and suppliers causing such
disharmony or interference shall immediately withdraw from the 33rd Floor
Expansion Premises and the Building until Landlord determines such disturbance
no longer exists.

(d) Landlord’s Right to Perform. Landlord shall have the right, but not the
obligation, to perform, on behalf of and for the account of Tenant, subject to
reimbursement by Tenant, any of the Tenant Improvements which (i) Landlord
reasonably deems necessary to be done on an emergency basis, (ii) pertains to
structural components or the general Building systems, (iii) pertains to the
erection of temporary safety barricades or signs during construction, (iv)
affects any asbestos-containing materials. Except in case of emergency, Landlord
shall give prior reasonable written notice to Tenant of its intention to perform
such work.

(e) Warranties. On completion of the Tenant Improvements, Tenant shall provide
Landlord with copies of all warranties of at least one (1) year duration on all
the Tenant Improvements. At Landlord’s request, Tenant shall enforce, at
Tenant’s expense, all guarantees and warranties made and/or furnished to Tenant
with respect to the Tenant Improvements.

 

EXHIBIT B

5



--------------------------------------------------------------------------------

(f) Protection of Building. All work performed by Tenant shall be performed with
a minimum of interference with other tenants and occupants of the Building and
shall conform to the Building Rules and Regulations attached as Exhibit “B,” to
the Original Lease and those rules and regulations governing construction in the
Building as Landlord or Landlord’s Agent may impose. Tenant will take all
reasonable and customary precautionary steps to protect its facilities and the
facilities of others affected by the Tenant Improvements and to properly police
same and Landlord shall have no responsibility for any loss by theft or
otherwise. Construction equipment and materials are to be located in confined
areas and delivery and loading of equipment and materials shall be done at such
reasonable locations and at such time as Landlord shall direct so as not to
burden the operation of the Building. Landlord shall advise Tenant in advance of
any special delivery and loading dock requirements. Tenant shall at all times
keep the 33rd Floor Expansion Premises and adjacent areas free from
accumulations of waste materials or rubbish caused by its suppliers, contractors
or workmen. Landlord may require daily clean-up if required for fire prevention
and life safety reasons or applicable laws and reserves the right to do clean-up
at the expense of Tenant if Tenant fails to comply with Landlord’s cleanup
requirements. At the completion of the Tenant Improvements, Tenant’s Contractors
shall forthwith remove all rubbish and all tools, equipment and surplus
materials from and about the 33rd Floor Expansion Premises and Building. Any
damage caused by Tenant’s Contractors to any portion of the Building or to any
property of Landlord or other tenants shall be repaired forthwith after written
notice from Landlord to its condition prior to such damage by Tenant at Tenant’s
expense.

(g) Compliance by all Tenant Contractors. Tenant shall impose and enforce all
terms hereof on Tenant’s Contractors and its designers, architects and
engineers. Landlord shall have the right to order Tenant or any of Tenant’s
Contractors, designers, architects or engineers who willfully violate the
provisions of this Workletter to cease work and remove himself or itself and his
or its equipment and employees from the Building.

(h) Accidents, Notice to Landlord. Tenant’s Contractors shall assume
responsibility for the prevention of accidents to its agents and employees and
shall take all reasonable safety precautions with respect to the work to be
performed and shall comply with all reasonable safety measures initiated by the
Landlord and with all applicable laws, ordinances, rules, regulations and orders
of any public authority for the safety of persons or property. Tenant shall
advise the Tenant’s Contractors to report to Landlord any injury to any of its
agents or employees and shall furnish Landlord a copy of the accident report
filed with its insurance carrier within three (3) days of its occurrence.

(i) Required Insurance. Tenant shall cause Tenant’s Contractors to secure, pay
for, and maintain during the performance of the construction of the Tenant
Improvements, insurance in the following minimum coverages and limits of
liability:

(i) Workmen’s Compensation and Employer’s Liability Insurance as required by
law.

 

EXHIBIT B

6



--------------------------------------------------------------------------------

(ii) Commercial General Liability Insurance (including Owner’s and Contractors’
Protective Liability) in an amount not less than Two Million Dollars
($2,000,000) per occurrence, whether involving bodily injury liability (or death
resulting therefrom) or property damage liability or a combination thereof with
a minimum aggregate limit of Two Million Dollars ($2,000,000), and with umbrella
coverage with limits not less than Ten Million Dollars ($10,000,000). Such
insurance shall provide for explosion and collapse, completed operations
coverage with a two-year extension after completion of the work, and broad form
blanket contractual liability coverage and shall insure Tenant’s Contractors
against any and all claims for bodily injury, including death resulting
therefrom and damage to the property of others and arising from its operations
under the contracts whether such operations are performed by Tenant’s
Contractors, or by anyone directly or indirectly employed by any of them.

(iii) Comprehensive Automobile Liability Insurance, including the ownership,
maintenance, and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than Five Hundred Thousand Dollars ($500,000)
for each person in one accident, and One Million Dollars ($1,000,000) for
injuries sustained by two or more persons in any one accident and property
damage liability in an amount not less than One Million Dollars ($1,000,000) for
each accident. Such insurance shall insure Tenant’s Contractors against any and
all claims for bodily injury, including death resulting therefrom, and damage to
the property of others arising from its operations under the contracts, whether
such operations are performed by Tenant’s Contractors, or by anyone directly or
indirectly employed by any of them.

(iv) “All-risk” builder’s risk insurance upon the entire Tenant Improvements to
the full insurance value thereof. Such insurance shall include the interest of
Landlord and Tenant (and their respective contractors and subcontractors of any
tier to the extent of any insurable interest therein) in the Tenant Improvements
and shall insure against the perils of fire and extended coverage and shall
include “all-risk” builder’s risk insurance for physical loss or damage
including, without duplication of coverage, theft, vandalism, and malicious
mischief. If portions of the Tenant Improvements are stored off the site of the
Building or in transit to such site are not covered under such “all-risk”
builder’s risk insurance, then Tenant shall effect and maintain similar property
insurance on such portions of the Tenant Improvements. Any loss insured under
such “all-risk” builder’s risk insurance is to be adjusted with Landlord and
Tenant and made payable to Landlord as trustee for the insureds, as their
interest may appear, subject to the agreement reached by such parties in
interest, or in the absence of any such agreement, then in accordance with a
final, nonappealable order of a court of competent jurisdiction. If after such
loss no other special agreement is made, the decision to replace or not replace
any such damaged Tenant Improvements shall be made in accordance with the terms
and provisions of the Amendment including, without limitation, this Workletter.
The waiver of subrogation provisions contained in Article 15 of the Original
Lease shall apply to the “all-risk” builder’s risk insurance policy to be
obtained by Tenant pursuant to this paragraph.

All policies (except the workmen’s compensation policy) shall be endorsed to
include as additional named insureds Landlord and its officers, employees, and
agents, Landlord’s contractors, Landlord’s architect, and such additional
persons as Landlord may designate. Such endorsements shall also provide that all
additional insured parties shall be given thirty (30) days’ prior written notice
of any reduction, cancellation, or nonrenewal of coverage by certified mail,
return receipt requested (except that ten (10) days’ notice shall be

 

EXHIBIT B

7



--------------------------------------------------------------------------------

sufficient in the case of cancellation for nonpayment of premium) and shall
provide that the insurance coverage afforded to the additional insured parties
thereunder shall be primary to any insurance carried independently by such
additional insured parties. Landlord shall furnish a list of names and addresses
of parties to be named as additional insureds. The insurance policies required
hereunder shall be considered as the primary insurance and shall not call into
contribution any insurance then maintained by Landlord. Additionally, where
applicable, such policy shall contain a cross-liability and severability or
interest clause.

To the fullest extent permitted by law, Tenant (and Tenant’s Contractors) and
Landlord (and its contractors) shall indemnify and hold harmless the other
party, its officers, agents and employees, from and against all claims, damages,
liabilities, losses and expenses of whatever nature, including but not limited
to reasonable attorneys’ fees, the cost of any repairs to the 33rd Floor
Expansion Premises or Building necessitated by activities of the indemnifying
party’s contractors, bodily injury to persons or damage to property of the
indemnified party, its employees, agents, invitees, licensees, or others,
arising out of or resulting from the performance of work by the indemnifying
party or its contractors. The foregoing indemnity shall be in addition to the
insurance requirements set forth above and shall not be in discharge or
substitution of the same, and shall not be limited in any way by any limitations
on the amount or type of damages, compensation or benefits payable by or for
Tenant’s Contractors under Workers’ or Workmen’s Compensation Acts, Disability
Benefit Acts or other Employee Benefit Acts.

(j) Quality of Work. The Tenant Improvements shall be constructed in a
first-class workmanlike manner using only good grades of material and in
compliance with the Final Plans, all insurance requirements, applicable laws and
ordinances and rules and regulations of governmental departments or agencies and
the rules and regulations adopted by Landlord for the Building.

(k) “As-Built” Plans. Upon completion of the Tenant Improvements, Tenant shall
furnish Landlord with “as built” plans for the 33rd Floor Expansion Premises,
final waivers of lien for the Tenant Improvements, a detailed breakdown of the
costs of the Tenant Improvements (which may be in the form of an owner’s
affidavit) and evidence of payment reasonably satisfactory to Landlord, and an
occupancy permit, certificate of occupancy, or other evidence of the legal right
to occupy the 33rd Floor Expansion Premises issued by the City of San Francisco
for comparable projects in the Building for the 33rd Floor Expansion Premises.
In addition, upon completion of the Tenant Improvements, Tenant will provide the
Building’s architect a CAD file with the construction floor plan showing
partitions, doors, door swings and sidelights and such other information as the
Building’s architect may require to allow the Building’s architect to update and
maintain the “Space Utilization Data Base.” Tenant shall pay the Building’s
architect’s fee for this service.

(1) Mechanics’ Liens. Tenant shall not permit any of the Tenant’s Contractors to
place any lien upon the Building, and if any such lien is placed upon the
Building, Tenant shall within ten (10) days of notice thereof, cause such lien
to be discharged of record, by bonding or otherwise. If Tenant shall fail to
cause any such lien to be discharged, Landlord shall have the right to have such
lien discharged and Landlord’s expense in so doing, including bond premiums,
reasonable legal fees and filing fees, shall be immediately due and payable by
Tenant.

 

EXHIBIT B

8



--------------------------------------------------------------------------------

  3. Payment of Costs of the Tenant Improvements.

(a) Subject to the provisions of Paragraph 3(b) below, the Tenant Improvements
(including the cost of acquiring and installing the Building Standard window
blinds to the extent not in place) shall be installed by Tenant at Tenant’s sole
cost and expense. The cost of the Tenant Improvements shall include, and Tenant
agrees to pay Landlord for, the following costs, to the extent such costs are
triggered by or are attributable to the scope of the work entailed in the Tenant
Improvements (“Landlord’s Costs”): (i) the cost of any work performed by
Landlord on behalf of Tenant and for any materials and labor furnished on
Tenant’s behalf (it being understood that Tenant and Tenant’s Contractor are
solely responsible for the installation of the Tenant Improvements), (ii) all
permit, design and engineering fees, all HVAC and sprinkler reconfiguration
costs, and all life safety costs, (iii) the cost of any services provided to
Tenant or Tenant’s Contractors including but not limited to the cost for rubbish
removal, hoisting, and utilities to the extent not included in general
conditions charges by the general contractor, and (iv) the Supervision Fee plus
Landlord’s actual out-of-pocket expenses for review of Tenant’s Proposed Plans
and Final Plans (subject to Section 1(b), above). Landlord may render bills to
Tenant monthly for Landlord’s Costs (provided that the Supervision Fee shall be
billed based on the cost of the Tenant Improvements performed during the period
in question). All bills shall be due and payable no later than the thirtieth
(30th) day after delivery of such bills to Tenant, and Landlord may apply the
Tenant Allowance against such Landlord’s Costs. Except as provided in
Section 3(b) below, the Tenant Allowance may not be applied against any costs
associated with data cabling, telecommunication equipment installation, Tenant’s
signage, or rent. The “Supervision Fee” shall be an amount equal to three
percent (3%) of the total cost of installation and construction of the Tenant
Improvements and shall be deducted from the Tenant Allowance.

(b) Landlord shall provide Tenant with an allowance of up to Eight Hundred
Sixty-One Thousand One Hundred Twenty and No/100 Dollars ($861,120.00) (“Tenant
Allowance”) to be used toward payment of the costs incurred by Tenant for hard
construction costs, permits, design and engineering fees, upgrades to the shell
and core, Building mechanical, plumbing, HVAC, electrical, structural, and fire
life safety systems, and Landlord’s Costs in connection with the Tenant
Improvements. Tenant may apply up to One Hundred Forty-Three Thousand Five
Hundred Twenty and No/100 Dollars ($143,520.00) of the Tenant Allowance for
Tenant’s actual expenses for relocation/moving expenses, and data equipment and
cabling installation in the 33rd Floor Expansion Premises. If Landlord
reasonably anticipates that the Tenant Improvement costs may exceed the Tenant
Allowance based on the then-current Budget or otherwise (such excess shall be
referred to herein as the “Over Allowance Amount”) Tenant shall first disburse
the full amount of the Over-Allowance Amount before any of the Tenant Allowance
is disbursed by Landlord. Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work furnished or materials supplied as
set forth in Tenant’s draw request. If Landlord reasonably estimates that there
will be an Over Allowance Amount payable by Tenant, then Tenant shall pay the
Over-Allowance Amount directly to the Contractor during the construction of the
Tenant Improvements as a condition precedent to Landlord’s obligation to
disburse the Tenant Allowance. The Tenant Improvements must be completed, and
Tenant must have submitted its request for reimbursement in accordance with the
terms of this Paragraph 3, no later than December 31, 2015. If the cost of all
items of the Tenant Improvements is less than the Tenant Allowance or if Tenant
has not submitted its request for

 

EXHIBIT B

9



--------------------------------------------------------------------------------

reimbursement for the entire Tenant Allowance in accordance with this Workletter
by the foregoing deadline, Tenant shall not be entitled to any payment or credit
for such excess or unused amount. Funds may be drawn against the Tenant
Allowance hereunder or the Tenant Allowance under the Fourth Amendment at any
time and from time to time prior to December 31, 2015, subject to the following:

(i) Tenant may not make more than one draw in any calendar month;

(ii) With each draw request, Tenant shall submit to Landlord the following
documents:

(A) A true and correct copy of the application for payment by Tenant’s
Contractors for the Tenant Improvements completed to date, including sworn
statements evidencing the cost of the Tenant Improvements performed to date (or
in the case of subcontractors and materialmen, sworn statements for the last
preceding draw request) together with copies on all receipted bills and
invoices;

(B) Conditional or final lien waivers with respect to the Tenant Improvements
performed to date from Tenant’s Contractors and any materialmen (or in the case
of subcontractors and materialmen and except for the final disbursement of the
Tenant Allowance, unconditional lien waivers for the last preceding draw
request);

(C) Tenant’s certification to Landlord that the amounts set forth in all
contractor’s sworn statements are owed to Tenant’s Contractors for the Tenant
Improvements performed to date;

(D) The total cost of the Tenant Improvements based on the Final Plans, as such
cost may change from time to time;

(E) With the final draw request, Tenant shall submit to Landlord a certificate
from Tenant’s Architect stating that the Tenant Improvements has been completed
in accordance with the Final Plans and applicable zoning, building,
environmental and other laws and Unconditional Waiver and Release Upon Progress
Payment from the General Contractor and each of Tenant’s Contractors who have
not theretofore delivered such unconditional waiver and release.

(iii) Landlord will disburse the portion of the Tenant Allowance allocable to
each draw request to Tenant or at Tenant’s request or at Landlord’s option
directly to Tenant’s Contractors within thirty (30) days after Tenant has
submitted the required information for such draw and has otherwise complied with
the requirements hereof.

(c) (i) Landlord, at its sole cost and expense shall be responsible for all City
of San Francisco-required path of travel work (“Code Upgrade Work”) to the
Building’s ground floor lobby (but not on the 33rd floor of the Building, all of
which Tenant shall be responsible). In consideration of Tenant’s agreeing that
Tenant shall be responsible for all Code Upgrade Work on the 33rd floor of the
Building, Landlord shall provide Tenant with a one-time special allowance of
Fifty-Seven Thousand Four Hundred Eight Dollars and No/100 ($57,408.00) (the
“Special Allowance”). The Special Allowance shall be disbursed in the same
manner as the Tenant Allowance. Tenant agrees to assume the risk that the cost
of the Code Upgrade Work will exceed the Special Allowance.

 

EXHIBIT B

10



--------------------------------------------------------------------------------

(ii) Landlord shall be responsible at its sole cost for any restriping of the
Building’s parking garage if required by the City of San Francisco as a
condition for the approval of the Tenant Improvements. Tenant agrees to
diligently coordinate and work with Landlord to resolve any restriping issues
with the City of San Francisco.

(d) Tenant shall pay for the Tenant Improvements and shall not permit the 33rd
Floor Expansion Premises, Original Premises or Building or underlying property
to become subject to any lien on account of labor, material, or services
furnished to Tenant.

(e) In the event Landlord wrongfully fails to disburse any amount of the Tenant
Allowance as required hereunder after Tenant has submitted all documents
required hereunder with respect to such disbursement request and such failure
continues for sixty (60) days after notice delivered to Landlord strictly in
accordance with the Amendment, Tenant shall have the right to (i) disburse such
unpaid amounts to the General Contractor and (ii) offset such amounts against
Base Rent next due and owing (up to an amount not to exceed 20% of the then
scheduled Base Rent amount in any month).

 

  4. Miscellaneous.

(a) Tenant agrees that, in connection with the Tenant Improvements and its use
of the 33rd Floor Expansion Premises prior to the 33rd Floor Expansion Premises
Commencement Date, Tenant shall have those duties and obligations with respect
thereto that it has pursuant to the Lease during the Term, except the obligation
for payment of rent, and further agrees that Landlord shall not be liable in any
way for injury, loss, or damage which may occur to any of the Tenant
Improvements or installations made in the 33rd Floor Expansion Premises, or to
any personal property placed therein, the same being at Tenant’s sole risk,
except to the extent caused by the gross negligence or willful misconduct of
Landlord or Landlord Parties.

(b) Except as expressly set forth in the Amendment or the Lease, Landlord has no
other agreement with Tenant and Landlord has no other obligation to do any other
work or pay any amounts with respect to the 33rd Floor Expansion Premises. Any
other work in the 33rd Floor Expansion Premises which may be permitted by
Landlord pursuant to the terms and conditions of the Amendment shall be done at
Tenant’s sole cost and expense and in accordance with the terms and conditions
of the Lease.

(c) This Workletter shall not be deemed applicable to any additional space added
to the Original Premises at any time or from time to time, whether by any
options under the Amendment or otherwise, or to any portion of the Original
Premises or any additions thereto in the event of a renewal or extension of the
initial term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement
thereto.

(d) The failure by Tenant to pay any monies due to Landlord pursuant to this
Workletter within five (5) business days (or such longer period as expressly set
forth herein) after notice from Landlord to Tenant shall be deemed an Event of
Default under the terms of the Lease for which Landlord shall be entitled to
exercise all remedies available to Landlord for nonpayment of Rent. All late
payments shall bear interest pursuant to Section 18.04 of the Lease.

 

EXHIBIT B

11



--------------------------------------------------------------------------------

(e) Neither Landlord’s Agent nor the partners compromising Landlord or
Landlord’s Agent, nor the shareholders (nor any of the partners comprising
same), directors, officers, or shareholders of any of the foregoing
(collectively, the “Parties”) shall be liable for the performance of Landlord’s
obligations under this Workletter. Tenant shall look solely to Landlord to
enforce Landlord’s obligations hereunder and shall not seek any damages against
any of the Parties. The liability of Landlord for Landlord’s obligations under
this Workletter shall not exceed and shall be limited to Landlord’s interest in
the Building and Tenant shall not look to the property or assets of any of the
Parties in seeking either to enforce Landlord’s obligations under this
Workletter or to satisfy a judgment for Landlord’s failure to perform such
obligations. Upon a sale of the Building by Landlord, if the buyer has assumed
Landlord’s duties, obligations and liabilities hereunder, Tenant shall look
solely to the buyer to enforce Tenant’s rights under this Workletter arising
after the date of such sale.

(f) Tenant shall be solely responsible to determine at the site all dimensions
of the 33rd Floor Expansion Premises and the Building which affect any work to
be performed by Tenant hereunder.

 

LANDLORD:

   

KNICKERBOCKER PROPERTIES, INC. XXXIII,

a Delaware corporation

    By:  

/s/ Karen M. Wilbrecht

      Karen M. Wilbrecht       Its: Vice President

 

TENANT:

 

    MEDIVATION, INC.,     a Delaware corporation     By:  

/s/ Pat Machado

    Its:  

CFO

    By:  

 

    Its:  

 

 

EXHIBIT B

12



--------------------------------------------------------------------------------

SCHEDULE “B-1”

DESIGN STANDARDS

 

  1. HVAC

a. Outside summer: 79 degrees FDB

b. Inside summer: 74 degrees + or - 2.5 degrees FDB (shades drawn)

c. Outside winter: 38 degrees FDB

d. Inside winter: 72 degrees FDB + or - 2.5 degrees FDB (shades drawn)

e. Population Density: One occupant per 150 usable square feet. The greater of
15 cfm outside air per occupant or 0.15 cfm outside air per usable square foot
in accordance with Title 24 of the California Code of Regulations

 

  2. Electrical

a. Subject to Title 24 of the California Code of Regulations, 1.5 watts per
usable square foot connected load/lighting/power — 480/277 volts

b. Subject to Title 24 of the California Code of Regulations, 3.5 watts per
usable square foot connected load/miscellaneous power — 120/208 volts

Total of 5 watts per usable square foot connected load

 

SCHEDULE B-1

1



--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF LETTER OF CREDIT

 

EXHIBIT C

1



--------------------------------------------------------------------------------

BANK OF AMERICA - CONFIDENTIAL

   PAGE:    1

 

DATE:                     

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:                 

 

BENEFICIARY

KNICKERBOCKER PROPERTIES, INC.

XXXIII

C/O CUSHMAN WAKEFILED

 

ISSUING BANK

BANK OF AMERICA, N.A.

1000 W. TEMPLE STREET

7TH FLOOR, CA9-705-07-05

LOS ANGELES, CA 90012-1514

 

APPLICANT

MEDIVATION, INC.

525 MARKET STREET, 36TH FLOOR

SAN FRANCISCO, CA 94105

ATTN: DOMINIC PISCITELLI

525 MARKET STREET, SUITE 1870

SAN FRANCISCO, CA 94105

ATTN: PROPERTY MANAGER

AMOUNT

USD 2,072,791.77

TWO MILLION SEVENTY TWO THOUSAND SEVEN HUNDRED NINETY ONE AND 77/100’S US
DOLLARS

EXPIRATION

FEBRUARY 1, 2015 AT OUR COUNTERS

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 IN YOUR FAVOR AVAILABLE BY YOUR DRAFT DRAWN ON US AT SIGHT (IN
THE FORM ATTACHED HERETO AS ANNEX A) AND ACCOMPANIED BY THE FOLLOWING DOCUMENT:

A DATED CERTIFICATE IN THE FORM ATTACHED HERETO AS ANNEX B FROM THE BENEFICIARY
SIGNED BY AN AUTHORIZED OFFICER, FOLLOWED BY ITS NAME AND DESIGNATED TITLE AND A
COPY OF THIS LETTER OF CREDIT AND ANY AMENDMENTS THERETO.

PARTIAL DRAWING AND MULTIPLE PRESENTATIONS ARE ALLOWED.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL PERIODS OF
ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST NINETY (90) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
NOTIFY YOU BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION
DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
JUNE 30, 2019.

 

 

LOGO [g750029imgg2.jpg]

 

/s/ Dominic Piscitelli Date: 1/15/14

APPLICANT’S AUTHORIZED SIGNATURE (S) (DATE)

 

DRAFT



--------------------------------------------------------------------------------

BANK OF AMERICA - CONFIDENTIAL

   PAGE:    2

 

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER:                 

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE TRANSFEREE AND ONLY IN THE FULL AMOUNT AVAILABLE TO BE DRAWN
UNDER THIS LETTER OF CREDIT AT THE TIME OF SUCH TRANSFER. SHOULD YOU WISH TO
EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE SUBJECT TO THE RETURN
TO US OF THE ORIGINAL LETTER OF CREDIT INSTRUMENT, ACCOMPANIED BY OUR FORM OF
TRANSFER ATTACHED HERETO AS ANNEX C, PROPERLY COMPLETED AND SIGNED BY AN
AUTHORIZED SIGNATORY OF BENEFICIARY. EACH TRANSFER SHALL BE EVIDENCED BY OUR
ENDORSEMENT ON THE REVERSE OF THE ORIGINAL OF THIS LETTER OF CREDIT, AND WE
SHALL DELIVER SUCH ORIGINAL TO THE TRANSFEREE. THE TRANSFEREE’S NAME SHALL
AUTOMATICALLY BE SUBSTITUTED FOR THAT OF THE BENEFICIARY WHEREVER SUCH
BENEFICIARY’S NAME APPEARS WITHIN THIS STANDBY LETTER OF CREDIT. ALL CHARGES IN
CONNECTION WITH ANY TRANSFER OF THIS LETTER OF CREDIT SHALL BE CHARGED TO THE
APPLICANT’S ACCOUNT.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE APPROPRIATE
DOCUMENTS, ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT: BANK OF
AMERICA, N.A., 1000 WEST TEMPLE STREET, 7TH FLOOR, CA9-705-07-05, LOS ANGELES,
CA 90012-1514, ATTENTION: STANDBY LETTER OF CREDIT DEPT., OR BY FACSIMILE
TRANSMISSION TO:                              AND SIMULTANEOUSLY UNDER TELEPHONE
ADVICE TO:                             , PROVIDED THAT THE GIVING OF SUCH
TELEPHONIC ADVICE SHALL NOT BE A CONDITION TO OUR OBLIGATION TO MAKE PAYMENT
HEREUNDER. IN SUCH EVENT THE ORIGINAL DOCUMENTS ARE NOT REQUIRED FOR
PRESENTATION.

IF THE REQUISITE DOCUMENTS ARE PRESENTED BY FACSIMILE OR OTHERWISE ON OR BEFORE
EXPIRATION OF THIS LETTER OF CREDIT, BANK, WILL HONOR THE DRAFT(S) DRAWN UNDER
AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT UPON PRESENTATION, AND
PAYMENT WILL BE EFFECTED THE SAME DAY IF PRESENTATION IS MADE ON OR BEFORE 7:00
A.M. (PACIFIC TIME) THAT DAY. IF PRESENTATION IS MADE AFTER 7:00 A.M. (PACIFIC
TIME), THEN PAYMENT WILL BE EFFECTED BEFORE THE CLOSE OF BUSINESS OF THE
FOLLOWING BUSINESS DAY.

EXCEPT AS OTHERWISE SET FORTH HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMES AND PRACTICE FOR DOCUMENTARY CREDITS (2007 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600.

IF YOU REQUIRE ANY ASSISTANCE OR HAVE ANY QUESTIONS REGARDING THIS TRANSACTION,
PLEASE CALL                             .

 

AUTHORIZED SIGNATURE

 

 

LOGO [g750029imgg1.jpg]

 

DRAFT



--------------------------------------------------------------------------------

BANK OF AMERICA - CONFIDENTIAL

   PAGE:    3

 

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER:                 

ANNEX A

SIGHT DRAFT

TO :

BANK OF AMERICA, N.A.

1000 W. TEMPLE STREET

7TH FLOOR, CA9-705-07-05

LOS ANGELES, CA 90012-1514

                    , 20    

AT SIGHT, PAY TO THE ORDER OF (NAME OF BENEFICIARY) THE AMOUNT OF
(                                         ($            )).

DRAWN UNDER BANK OF AMERICA, N.A. LETTER OF CREDIT NO.                     .

(BENEFICIARY)

 

                                                                    
             ,

A                                          
                                       

 

BY:

NAME:

TITLE:

  

LOGO [g750029imgg1.jpg]

        

 

DRAFT



--------------------------------------------------------------------------------

BANK OF AMERICA - CONFIDENTIAL

   PAGE:    4

 

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER:                 

ANNEX B

CERTIFICATE

LETTER OF CREDIT: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 

ISSUER: BANK OF AMERICA, N.A.

BENEFICIARY:                                         

THE UNDERSIGNED, BEING A DULY AUTHORIZED OFFICER OF (NAME OF BENEFICIARY)
CERTIFIES TO ISSUER AS FOLLOWS:

1. PURSUANT TO THE LETTER OF CREDIT, BENEFICIARY HAS CONCURRENTLY PRESENTED ITS
SIGHT DRAFT DRAWN ON ISSUER IN THE AMOUNT OF
(                                         ($             )).

2. THIS DRAW IN THE AMOUNT OF                      U.S. DOLLARS ($            )
UNDER YOUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  REPRESENTS
FUNDS DUE AND OWING TO US PURSUANT TO THE TERMS OF THAT CERTAIN LEASE DATED
                     BY AND BETWEEN (NAME OF BENEFICIARY) AND MEDIVATION, INC.
AND/OR ANY AMENDMENT TO SUCH LEASE OR ANY OTHER AGREEMENT BETWEEN SUCH PARTIES
RELATED TO SUCH LEASE.

DATED:                     

 

 

(NAME OF AUTHORIZED OFFICER OF BENEFICIARY),
AS (TITLE OF AUTHORIZED OFFICER) OF (NAME OF BENEFICIARY)

 

 

LOGO [g750029imgg1.jpg]

 

DRAFT



--------------------------------------------------------------------------------

ANNEX C

TRANSFER FORM

                    , 20    

Bank of America N.A.

1000 W. Temple Street, 7th Floor

Los Angeles, CA 90012-1514

Mail Code CA9-705-07-05

 

Re: Irrevocable Standby Letter of Credit No.                     

We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the transferee, named below:

 

 

Name of Transferee

 

 

Address

By this transfer all our rights as the transferor, including all rights to make
drawings under the Letter of Credit, go to the transferee. The transferee shall
have sole rights as beneficiary, whether existing now or in the future,
including sole rights to agree to any amendments, including increases or
extensions or other changes. All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.

We enclose the original letter of credit and any amendments. Please indicate
your acceptance of our request for the transfer by endorsing the letter of
credit and sending it to the transferee with your customary notice of transfer.

 

 

The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering “policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6).

    

 

NAME OF TRANSFEROR

 

 

NAME OF AUTHORIZED SIGNER AND TITLE

      

 

AUTHORIZED SIGNATURE

 

 

NAME OF BANK

     LOGO [g750029imgg1.jpg]

 

AUTHORIZED SIGNATURE AND TITLE

    

 

PHONE NUMBER

 

    



--------------------------------------------------------------------------------

EXHIBIT “F”

CALIFORNIA ASBESTOS ANNUAL NOTICE

In 1988, California enacted legislation (specifically, Chapter 10.4 of the
Health and Safety Code, Section 25915 et seq.) requiring landlords and tenants
of commercial buildings constructed prior to 1979 to notify certain people,
including each other and their respective employees working within such
building, of any knowledge they may have regarding any asbestos containing
materials or asbestos-containing construction materials (collectively, “ACM”) in
the building.

On July 13, 1995, Title 29, Code of Federal Regulations, Section 1910.1001 and
1926.1101 defined Presumed Asbestos Containing Material (“PACM”) as thermal
system insulation, and surfacing material, asphalt and vinyl flooring found in
buildings constructed no later than 1980. The federal standard requires the
building and/or facility owner to notify contractors and tenants of the presence
of ACM/PACM. On May 3, 1996, Cal/OSHA adopted the same notification requirements
for PACM in Title 8 CCR 5208 & 1529.

This notification is being given to provide the information required under this
Legislation in order to help you avoid any unintentional contact with the
ACM/PACM, to assure that appropriate precautionary measures are taken before
disturbing any ACM/PACM, and to assist you in making appropriate disclosures to
your employees and others.

We have engaged qualified asbestos consultants to survey the Building for
asbestos and to assist in implementing an asbestos control program that
includes, among other things, periodic reinspection and surveillance, air
monitoring as necessary, information and training programs for building
engineering and other measures to minimize potential fiber releases. A
description of the current Operations and Maintenance Program prepared for the
Building (the “O&M Program”) is set forth on Schedule A attached hereto. Our
asbestos consultant has provided us with the O&M Program, which in its qualified
professional opinion, fully complies with the disclosure requirements of Health
and Safety Code Section 25915.1.

We have no reason to believe, based upon the O&M Program, that the ACM/PACM in
the Building is currently in a condition to release asbestos fibers which would
pose a significant health hazard to the Building’s occupants. This should remain
so if such ACM/PACM is properly handled and remains undisturbed. You should take
into consideration that our knowledge as to the absence of health risks is based
solely upon general information and the information contained in the O&M
Program, and that we have no special knowledge concerning potential health risks
resulting from exposure to asbestos in the Building. We are therefore required
by the above-mentioned legislation to encourage you to contact local or state
public agencies if you wish to obtain a better understanding of the potential
impacts resulting from exposure to asbestos.

Because any tenant alterations or other work at the Building could disturb
ACM/PACM and possibly release asbestos fibers into the air, we must require that
you obtain our written approval prior to beginning such projects. This includes
major alterations, but might also include such activities as drilling or boring
holes, installing electrical, telecommunications or computer

 

EXHIBIT F

1



--------------------------------------------------------------------------------

lines, sanding floors, removing ceiling tiles or other work which disturbs
ACM/PACM. In many cases, such activities will not affect ACM/PACM, but you must
check with the property manager in advance, just in case. You should check with
the property manager at the address set forth on Schedule A. The property
manager will make available such instruction as may be required. Any such work
should not be attempted by an individual or contractor who is not qualified to
handle ACM/PACM. In the areas specified in Schedule A, you should avoid touching
or disturbing the ACM/PACM in any way. If you observe any activity which has the
potential to disturb the ACM/PACM, please report the same to the property
manager immediately.

Further information concerning asbestos handling procedures in general can be
found in the Building’s O & M Program, located in the Building office at the
address set forth on Schedule A. We also encourage you to contact local, state
or federal public health agencies if you wish to obtain further information
regarding asbestos containing materials.

In connection with the foregoing, we have adopted the following policies (which
shall be considered rules under tenant leases): (1) the owner, and
representatives of the owner, including, without limitation, the owner’s
ACM/PACM consultant, are entitled to enter into the premises of any tenant to
inspect for ACM/PACM, perform air tests and abatement; and (2) any tenant,
contractor, or other party must obtain our prior written approval before
performing any alterations on any tenant space, or performing any other work at
the property that might disturb ACM/PACM or involve exposure to asbestos fibers
as described above.

California law also requires persons in the course of doing business whose
activities may result in exposures to asbestos and other substances regulated
under the Safe Drinking Water and Toxic Enforcement Act of 1986, commonly
referred to as Proposition 65, to provide a clear and reasonable warning.
Accordingly, you are advised as follows:

WARNING: The areas within the Building that are described in Schedule A below
contain a substance known to the State of California to cause cancer.

 

EXHIBIT F

2



--------------------------------------------------------------------------------

SCHEDULE A TO EXHIBIT “F”

SCHEDULE A

TO

NOTICE CONCERNING ASBESTOS

 

BUILDING:   525 Market Street GENERAL MANAGER:   Marsha Ramsey ADDRESS OF
BUILDING OFFICE:   Cushman & Wakefield of California, Inc.  

525 Market Street, Suite 1870

San Francisco, CA 94105

Telephone: (415) 546-1096

 

I. EXISTING OPERATIONS AND MAINTENANCE PROGRAM (“O&M PROGRAM”) AND ASBESTOS
SURVEYS WHICH DESCRIBE THE EXISTENCE, LOCATION AND CONDITION OF ACM

The O&M Program which has been prepared for the Building and last updated
February 2012 is generally described as follows:

 

  A. O&M PROGRAM

 

     DATE    DESCRIPTION 1.    February 2012    O&M Program updated by Forensic
Analytical.

 

II. CONTENTS OF O&M PROGRAM

The Table of Contents of the O&M Program contains the following sections:

 

Section

       

Page

  I.    Executive Summary      1    II.    Introduction      2    III.   
Program Administration      4    IV.    Communication      6    V.    Policies
     8    VI.    Identification and Locations of ACM      9       Summary of ACM
Locations       Procedure when Survey Result is not Available    VII.    ACM
Condition Assessment      10   

 

SCHEDULE A TO

Exhibit “F”

-1-



--------------------------------------------------------------------------------

VIII.   

Air Sampling

     11    IX.   

Medical Surveillance

     12    X.   

Respiratory Protection

     13    XI   

Training

     14    XII   

General Procedures for Asbestos Situations

     15      

A.     Special Procedures for Isolation of Asbestos Spill/Emergency

     16      

B.     Special Procedures for Emergency Clean-up/Disturbance of ACM

     17      

C.     Emergency Personal Decontamination

     19      

D.     Maintenance of ACM / PACM Flooring

     20    XIII.   

Waste Handling, Storage & Disposal

     23    XIV.   

Periodic Surveillance

     24    XV.   

Documentation/Record Keeping

     25    XVI.   

Effective Dates and Approval

     26   

 

Appendices

  

Page

 

ACM Materials at 525 Market Street

     A   

ACM Condition Assessment

     B   

Introduction to Asbestos

     C   

Sample Notices

     D   

Documentation Forms

     E   

Equipment List

     F   

Glossary

        G   

Written Respiratory Protection Program

     H   

Periodic Air Quality Testing for Airborne Asbestos

     I   

Asbestos Survey Data Summary

     J   

 

III. SPECIFIC LOCATIONS WHERE ACM IS PRESENT IN ANY QUANTITY

 

SCHEDULE A TO

Exhibit “F”

-2-



--------------------------------------------------------------------------------

CONFIRMED & SUSPECT

ASBESTOS CONTAINING MATERIALS

CUSHMAN & WAKEFIELD

525 Market Street

San Francisco, CA

The following list of materials should be considered Asbestos Containing (ACM)
or Presumed Asbestos Containing (PACM). Please consult the building engineering
department for survey results and exact locations of these materials. If there
is any doubt if a material contains asbestos, treat it as ACM.

 

Confirmed or Suspect ACM   Location2

Joint Compound on Wallboard

  Core Walls1

Joint Compound on Wallboard

  Core Rooms (including Boiler Exhaust Stack Room, Mechanical Room, Electrical
Equipment Rooms, Janitor Closets, and stairwells), 15th Floor

Structural Steel Fireproofing2

  Building Perimeter between Exterior Panels and Structural Steel (generally
inaccessible)

Structural Steel Fireproofing

  Sandwiched between large Deck-Mounted Air Intake and Exhaust Units (generally
inaccessible)

Structural Steel Fireproofing

  Sandwiched between large Deck-Mounted Cool Air Supply Duct and Beams
(generally inaccessible)

Structural Steel Fireproofing

  Between perimeter columns and beams, core columns and beams, beams on restroom
walls parallel to elevator shafts above supply and return air duct at south end
of the floor, and overspray in core wall cavities, 15th Floor

Structural Steel Fireproofing

  Engineering Space, Mezzanine Floor and Elevator Machine Room, 29th Floor

Structural Steel Fireproofing

  Potentially small amounts of debris in core wall cavities (generally
inaccessible)

Structural Steel Fireproofing

  Elevator and Vertical Service Shafts (generally inaccessible)

Structural Steel Fireproofing

  Top beams of restroom walls parallel to elevator shafts.

Fireproofing Debris

  Cable tray, 15th Floor

 

SCHEDULE A TO

Exhibit “F”

-3-



--------------------------------------------------------------------------------

Confirmed or Suspect ACM (cont.)   Location2

Black Packing Insulation

  Floor level on select pipes at floor penetration in Mechanical Rooms

12”’x 12” White Floor Tile and Mastic

  Engineering Area and select Freight Elevator Landings

Mirror Mastic

  Men’s and Women’s Restrooms, perimeter walls and dividing wall, 37th Floor

Suspect ACM/PACM

 

  1 This material is non-friable and in a bonded state, unless disturbed. It is
generally not found in the tenant and/or office spaces but only on the walls of
the buildings core.

 

  2  Any structural steel fireproofing that is not reddish or blue/green in
color is considered suspect for asbestos.

Note

Roofing materials, fire doors and air handling gaskets were not sampled. These
materials must be sampled prior to disturbing.

THE O&M PROGRAM DESCRIBED ABOVE, INCLUDING SAMPLING PROCEDURES AND THE ASBESTOS
SURVEYS, ARE AVAILABLE FOR REVIEW DURING NORMAL BUSINESS HOURS IN THE BUILDING
OFFICE, AT THE ABOVE ADDRESS, MONDAY THROUGH FRIDAY EXCEPT LEGAL HOLIDAYS. NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER ARE MADE REGARDING THE O&M PROGRAM, THE
REPORTS CONCERNING SUCH O&M PROGRAM OR THE SURVEYS (INCLUDING WITHOUT
LIMITATION, THE CONTENTS OR ACCURACY THEREOF), OR THE PRESENCE OR ABSENCE OF
TOXIC OR HAZARDOUS MATERIALS IN, AT, OR UNDER ANY PREMISES, BUILDING, OR THE
PROJECT.

 

SCHEDULE A TO

Exhibit “F”

-4-



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT “G”

Superior Rights Holders

 

  •   ClearSlide, Inc.

 

SCHEDULE 1 TO

Exhibit “G”

-1-